DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClatchy et al. (McClatchy DM 3rd, Rizzo EJ, Wells WA, et al. Wide-field quantitative imaging of tissue microstructure using sub-diffuse spatial frequency domain imaging. Optica. 2016;3(6):613-621) in view of Glynn (USPAT 10117570).


providing a light source (2. Methods A. First paragraph where light intensity is modulated); 
projecting a light in a plurality of phase shifted repetitive patterns on the biological structure by said light source (2. Methods A. First paragraph and Fig. 2 c-f), each pattern, of the plurality of phase shifted repetitive patterns, having an illuminated portion and a non-illuminated portion with a spatial frequency larger than 0.33 μtr[mm-1] (2. Methods A. second paragraph where spatial frequency are greater than 0.33 μtr[mm-1] and Fig. 2 c and d); 
measuring, for each pattern of the plurality of phase shifted repetitive patterns on the biological structure, an optical response for the illuminated portion and the non-illuminated portion of the biological structure (2. Methods A. First and second paragraph and Fig. 2 c-f); and 
deriving a retina tissue absorption value by combining, for each pattern of the plurality of phase shifted repetitive patterns on the biological structure, the optical response for the illuminated portion and the non-illuminated portion of the biological structure (2. Methods where μa is measured at each wavelength).
McClatchy does not disclose wherein the biological structure is the retina of an eye.
However, Glynn teaches a non-invasive method of spectroscopy for measuring a retina of an eye (Col. 5 lines 16-26).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine McClatchy and Glynn such that the retina of the eye was imaged motivated by improving eye health (Col. 9 lines 43-48).

	Regarding claim 2, modified McClatchy discloses wherein said light in a plurality of phase shifted repetitive patterns is simultaneously provided for a plurality of spectral bands, and wherein each one of the plurality of spectral bands having has a distinct spatial frequency (2. Methods A. First and second paragraphs as well as Fig. 2c/d).



	Regarding claim 5, modified McClatchy discloses wherein the projecting a plurality of phase shifted repetitive patterns is carried out by a scanning light beam from said light source derived from a digital micro-mirror device (DMD) or a spatial light modulator (SLM) (2. Methods A. first sentence and Fig. 2a-b), and wherein the measuring is carried out using a photodiode or camera as an optical detector (Fig. 2a-b).

	Regarding claim 6, modified McClatchy discloses wherein the plurality of phase shifted patterns are one or more of the group consisting of: a sinusoidal patterns, a line patterns, a dot patterns, and a concentric patterns (Fig. 2 description).

	Regarding claim 7, modified McClatchy discloses wherein a scattering coefficient μs is measured as an average number of scattering events per unit distance (μs as described in McClatchy’s Abst. 2.Methods A. first and second paragraphs).
	
	Regarding claim 8, modified McClatchy discloses wherein, during the measuring, a phase function is measured as an angular scattering distribution of a tissue (2.Methods A. first paragraph and 3. Results and Discussion A. first paragraph).

Regarding claim 10, McClatchy discloses A system for imaging a retinal structure of biological material by sub-diffuse spatial frequency biological material imaging, the system comprising: 
a light source (2. Methods A. First paragraph where light intensity is modulated); 
a projector (Fig. 2a-b) that projects a light of the light source in a plurality of phase shifted repetitive patterns on the biological material (2. Methods A. First paragraph and Fig. 2 c-f), each pattern, 
an optical detector (Fig. 2b CCD) that detects, for each pattern of the plurality of phase shifted repetitive patterns on the biological material, an optical response for the illuminated portion and the non-illuminated portion portions of the retina; and Page 3 of 13Application No. 16/463,253Reply to Office Action 
a processing device (2. Methods A. first and second paragraphs) that derives a biological material absorption value by combining, for each pattern of the plurality of phase shifted repetitive patterns on the biological material, the optical response for the illuminated portion and the non-illuminated portion portions of the biological material (2. Methods where μa is measured at each wavelength).
McClatchy does not disclose wherein the biological structure is the retina of an eye.
However, Glynn teaches a non-invasive method of spectroscopy for measuring a retina of an eye (Col. 5 lines 16-26).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine McClatchy and Glynn such that the retina of the eye was imaged motivated by improving eye health (Col. 9 lines 43-48).

Regarding claim 11, modified McClatchy discloses wherein said light in a plurality of phase shifted repetitive patterns is simultaneously provided for a plurality of spectral bands, and wherein each one of the plurality of spectral bands having has a distinct spatial frequency (2. Methods A. First and second paragraphs as well as Fig. 2c/d).

Regarding claim 12, modified McClatchy discloses wherein, for the illuminated and the non-illuminated portions, a tissue optical transport model is used for determining at least one of the group consisting of: the retina tissue absorption value, a retina tissue scattering value, and a retina tissue fluorescence value (2. Methods A. First and second paragraphs).



Regarding claim 15, modified McClatchy discloses wherein the plurality of phase shifted patterns are one or more of the group consisting of: a sinusoidal patterns, a line patterns, a dot patterns, and a concentric patterns (Fig. 2 description).

Regarding claim 16, modified McClatchy discloses wherein a scattering coefficient μs is measured as an average number of scattering events per unit distance (μs as described in McClatchy’s Abst. 2.Methods A. first and second paragraphs).

Regarding claim 17, modified McClatchy discloses wherein, during the measuring, a phase function is measured as an angular scattering distribution of a tissue (2.Methods A. first paragraph and 3. Results and Discussion A. first paragraph).

Regarding claim 19, modified McClatchy discloses wherein each illumination is provided by light having a spectral band overlapping with an absorption property of retinal tissue of the eye (2.Methods A first and second paragraph and also Col. 4 lines 6-11 of Glynn).

Regarding claim 20, modified McClatchy discloses wherein each illumination is provided by light having a spectral band overlapping with an absorption property of retinal tissue of the eye (2.Methods A first and second paragraph and also Col. 4 lines 6-11 of Glynn).

Claims 4, 9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClatchy in view of Glynn and further in view of Sibai et al. (Sibai et al., "Quantitative fluorescence .

Regarding claim 4, modified McClatchy does not disclose further comprising: measuring a fluorescence level and deriving, in accordance with the measuring a fluorescence level, a real fluorescence level for the illuminated portion and the non-illuminated portion.
However, Sibai teaches a sub-diffusive imaging method, which includes measuring fluorescence in the dark and light bands (2. Methodology. 2.2-2.4).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified McClatchy and Sibai such that fluorescence was measured motivated by improving image contrast during medical procedures (Abst.).

Regarding claim 9, modified McClatchy dos not disclose wherein the method further comprises spectrally analyzing the image for one or more chromophores taken from the group consisting of: 
an oxygenated hemoglobin, a deoxygenated hemoglobin, a melanin, a bilirubin, a beta-carotene, a lipid, and water.
However, Sibai teaches a sub-diffusive imaging method, which includes spectrally analyzing the image for one or more chromophores taken from the group consisting of (I. Introduction last paragraph): 
an oxygenated hemoglobin, a deoxygenated hemoglobin, a melanin, a bilirubin, a beta-carotene, a lipid, and water (Sections 2.3.1, 2.3.2 and 2.4.2).

Regarding claim 13, modified McClatchy does not disclose further comprising: measuring a fluorescence level and deriving, in accordance with the measuring a fluorescence level, a real fluorescence level for the illuminated portion and the non-illuminated portion.
However, Sibai teaches a sub-diffusive imaging method, which includes measuring fluorescence in the dark and light bands (2. Methodology. 2.2-2.4).


Regarding claim 18, modified McClatchy dos not disclose wherein the method further comprises spectrally analyzing the image for one or more chromophores taken from the group consisting of: 
an oxygenated hemoglobin, a deoxygenated hemoglobin, a melanin, a bilirubin, a beta-carotene, a lipid, and water.
However, Sibai teaches a sub-diffusive imaging method, which includes spectrally analyzing the image for one or more chromophores taken from the group consisting of (I. Introduction last paragraph): 
an oxygenated hemoglobin, a deoxygenated hemoglobin, a melanin, a bilirubin, a beta-carotene, a lipid, and water (Sections 2.3.1, 2.3.2 and 2.4.2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872